Exhibit 99.1 LRAD ® Corporation Reports Fiscal Second Quarter 2017 Financial Results SAN DIEGO, CA – May 3, 2017 - LRAD Corporation (NASDAQ: LRAD) , the world’s leading provider of acoustic hailing devices (“AHDs”) and advanced mass notification systems, today announced financial results for its fiscal second quarter ended March 31, 2017. Fiscal Second Quarter 2017 Financial Summary ● Revenues : Fiscal second quarter 2017 revenues totaled $5.7 million, a 59% increase over the $3.6 million reported in the fiscal second quarter of 2016. o Revenues increased primarily due to a 270% increase in U.S. and international mass notification business. o Mass notification shipments in the quarter included a $1.3 million order for an oil and gas application in Eurasia, a systems delivery to a large U.S. port, and shipments for tsunami warning systems in Japan. o International revenues accounted for 84% of total revenue during the quarter. ● Net Income/Loss : The Company reported net income of $298,000, or $0.01 per diluted share during the quarter, compared with a net loss of $665,000, or $0.02 per share, during the fiscal second quarter of 2016 . o Net income in the quarter was primarily due to increases in revenue and gross margin, and a decrease in operating expenses, which were partially offset by an increase in income tax expense. o The Company recognized income tax expense of $169,000 for the three months ended March 31, 2017, compared to an income tax benefit of $547,000 for the three months ended March 31, 2016. Six Months Ended March 31, 2017 Financial Summary ● Revenues : Revenues for the six months ended March 31, 2017 totaled $8.7 million, a 35% increase from the $6.4 million reported during the same period in fiscal 2016. The increase was driven by improved mass notification shipments and strong international revenue. ● Net Loss : For the six months ended March 31, 2017, the Company reported a net loss of $514,000, or $0.02 per share, compared to a net loss of $1.0 million, or $0.03 per share, reported during the same period in fiscal 2016. ● Balance Sheet : Cash and cash equivalents totaled $14.6 million at March 31, 2017, an increase from the $13.5 million reported at September 30, 2016. The improved cash position was primarily due to positive cash generated from operations. Working capital totaled $23.6 million at March 31, 2017, compared to $23.1 million at September 30, 2016. The working capital improvement was the result of the aforementioned positive cash generated by operations and the movement of long-term marketable securities to short-term. “
